Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 9 is objected to because of the following informalities:  Line 7, “the first ground conductor” appears to be “the second ground conductor”.  Appropriate correction is required.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noori et al. (US 2019/0027802 A1, hereinafter referred to as Noori) in view of Cho et al. (“Front-to-Back Ration Improvement of a Microstrip Patch antenna by Ground Plane Edge Shaping”, hereinafter referred to as Cho).

Regarding claim 1, Noori discloses a multi-band antenna (40) capable of transmitting/receiving electromagnetic waves (paragraph [0059]) at least in a first wavelength 
a first radiation conductor (patch 104 or parasitic antenna resonating element 106); and 
a first ground conductor (ground plane 92 in Figs. 5, 6, or 130 in Fig. 8) spaced apart from the first radiation conductor with a dielectric (122) having a relative dielectric constant (ɛr) interposed therebetween (Fig. 8), wherein: 
the first radiation conductor (patch 104 or 106) and the first ground conductor (ground plane 92) each have a planar shape having a pair of opposing first sides (“Parasitic antenna resonating element 106 may have any desired shape (e.g., a rectangular shape, square shape…)”, paragraph [0054], “Patch 104 may have a square shape in which all of the sides of patch 104 are the same length or may have a different rectangular shape. If desired, patch 104 and ground 92 may have different shapes and orientations (e.g., planar shapes…)”, paragraph [0056]); and 
a distance (Lrfl)(L1, L2) between the pair of opposing first sides of the first radiation conductor and a distance (Lgl)(“ground 92 may have different shapes and orientations (e.g., planar shapes… shapes with straight edges such as squares)”, paragraph [0056]) between the pair of opposing sides of the first ground conductor;
but does not specifically disclose that the distance (Lrfl) between the pair of opposing first sides of the first radiation conductor and a distance (Lgl) between the pair of opposing sides of the first ground conductor satisfy the expressions as claimed in claim 1.

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sizes of the patch and ground plane of Noori as taught by Cho in order to adjust the gain, back lobe, current distribution, and diffraction.

Regarding claim 2, Noori discloses the multi-band antenna according to claim 1, wherein the at least one antenna unit (106) further includes a second radiation conductor (104) arranged between the first radiation conductor and the first ground conductor (see Fig. 5).

Regarding claim 3, Noori discloses the multi-band antenna according to claim 2, wherein: the second radiation conductor has a planar shape having a pair of opposing first sides; a distance (Lrsl) between the pair of opposing sides of the second radiation conductor (“Patch 104 may have a square shape in which all of the sides of patch 104 are the same length or may have a different rectangular shape. If desired, patch 104… may have different shapes and orientations (e.g., planar shapes…)”, paragraph [0056]);
but does not specifically disclose that the distance (Lrsl) between the pair of opposing sides of the second radiation conductor satisfy the expressions as claimed in claim 3.

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the size of the patch of Noori as taught by Cho in order to adjust the gain, back lobe, current distribution, and diffraction.

Regarding claim 4, Noori discloses the multi-band antenna according to claim 2, further comprising a first strip conductor (88, first feed at antenna port P1, paragraph [0057]) arranged between the first radiation conductor or the second radiation conductor and the first ground conductor for feeding the first and second radiation conductors (Fig. 5, paragraph [0052]).

Regarding claim 5, Noori discloses the multi-band antenna according to claim 4, further comprising: a second strip conductor (second feed at antenna port P2, Fig. 6, paragraph [0057]) arranged between the first radiation conductor or the second radiation conductor and the first ground conductor for feeding the first and second radiation conductors, wherein the first strip conductor and the second strip conductor extend in directions that are orthogonal to each other (see P1 and P2 in Fig. 6).

Regarding claim 6, Noori discloses the multi-band antenna according to claim 4, wherein the at least one antenna unit further includes a second ground conductor (136G, Fig. 9, paragraph [0080]) arranged on an opposite side from the first radiation conductor relative to the first ground conductor, wherein the second ground conductor has an outer edge that surrounds the first ground conductor as seen from above (Even though signal conductors 136P may be 

Regarding claim 7, Noori discloses the multi-band antenna according to claim 6, wherein the first ground conductor and the second ground conductor are electrically connected to each other (“If desired, the ground conductors in traces 136 may be shorted to ground traces 130.”, paragraph [0072]).

Regarding claim 9, Noori discloses the multi-band antenna according to claim 7, wherein: the at least one antenna unit includes a plurality of second via conductors that connect together the first ground conductor and the second ground conductor (“If desired, the ground conductors in traces 136 may be shorted to ground traces 130.”, paragraph [0072]); and the plurality of second via conductors are arranged along at least a portion of a periphery of the first ground conductor and overlap with the second ground conductor as seen from above (it is intended that the via conductors that connect together the first ground conductor and the second ground conductor would be arranged along at least a portion of a periphery of the first ground conductor and overlap with the second ground conductor just as the conductors 132-1 and 132-2, see Fig. 8).

Regarding claim 10, Noori discloses the multi-band antenna according to claim 1, wherein: the first radiation conductor has a rectangular shape having the pair of opposing first sides and the pair of opposing second sides; and a distance (Lrf2) between the pair of opposing second sides of the first radiation conductor (“Patch 104 may have a square shape in which all of the sides of patch 104 are the same length or may have a different rectangular shape. If desired, patch 104… may have different shapes and orientations (e.g., planar shapes…)”, paragraph [0056]);
but does not specifically disclose that the distance (Lrf2) between the pair of opposing second sides of the first radiation conductor satisfy the expressions as claimed in claim 10.
However, Cho teaches “it is well known that the smaller ground plane size (respect to the patch size), the gain is decreased and the back lobe is increased.  As the size of the ground plane is reduced (respect to the patch size), currents distribution of the ground plane edge is increase.  These currents results in diffraction of both leaky and surface waves and the front-to-back ratio of a patch antenna is decreased due to the increased backward wave level”, (see Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the size of the patch of Noori as taught by Cho in order to adjust the gain, back lobe, current distribution, and diffraction.

Regarding claim 11, Noori discloses the multi-band antenna according to claim 3, wherein: the second radiation conductor has a rectangular shape having the pair of opposing first sides and the pair of opposing second sides; and a distance (Lrs2) between the pair of opposing second sides of the second radiation conductor (“Patch 104 may have a square shape in which all of the sides of patch 104 are the same length or may have a different rectangular shape. If desired, patch 104… may have different shapes and orientations (e.g., planar shapes…)”, paragraph [0056]);
but does not specifically disclose that the distance (Lrs2) between the pair of opposing second sides of the second radiation conductor satisfy the expressions as claimed in claim 11.
However, Cho teaches “it is well known that the smaller ground plane size (respect to the patch size), the gain is decreased and the back lobe is increased.  As the size of the ground plane is reduced (respect to the patch size), currents distribution of the ground plane edge is increase.  These currents results in diffraction of both leaky and surface waves and the front-to-back ratio of a patch antenna is decreased due to the increased backward wave level”, (see Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the size of the patch of Noori as taught by Cho in order to adjust the gain, back lobe, current distribution, and diffraction.

Regarding claim 12, Noori discloses the multi-band antenna according to claim 1, wherein: the planar shape of the first ground conductor further has a pair of opposing second sides; and a distance (Lg2) between the pair of opposing second sides of the first ground conductor;
but does not specifically disclose that the distance (Lg2) between the pair of opposing second sides of the first ground conductor satisfy the expressions as claimed in claim 12.
However, Cho teaches “it is well known that the smaller ground plane size (respect to the patch size), the gain is decreased and the back lobe is increased.  As the size of the ground plane is reduced (respect to the patch size), currents distribution of the ground plane edge is increase.  These currents results in diffraction of both leaky and surface waves and the front-to-back ratio of a patch antenna is decreased due to the increased backward wave level”, (see Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the size of the first ground conductor of Noori as taught by Cho in order to adjust the gain, back lobe, current distribution, and diffraction.

Regarding claim 13, Noori discloses the multi-band antenna according to claim 1, comprising a plurality of antenna units (40-1, 40-2, Fig. 8), wherein the antenna units are arranged along a first direction (Y-axis, Fig. 8).

Regarding claim 14, Noori discloses the multi-band antenna according to claim 6, comprising a plurality of antenna units (40-1, 40-2, Fig. 8), wherein: the antenna units are arranged along a first direction (Y-axis, Fig. 8); and the second ground conductor (136G, Fig. 9, paragraph [0080]) of each of the antenna units is connected to the second ground conductor of an adjacent antenna unit (see Fig. 8).
	
	Method claims 18-20 are essentially the same as apparatus claims 1-3 and are rejected similarly as discussed above.

Allowable Subject Matter
Claims 8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ueda (US 2020/0287298 A1) discloses high frequency module and communication device.  Takaki et al. (US 2020/0203851 A1) discloses multiaxial antenna, wireless communication module, and wireless communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844